 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      SCOTT SEIWERT, et al.,
                                                               NO. C19-0988RSL
 9
                           Plaintiffs,

10
                    v.                                         ORDER TRANSFERRING CASE

11
      FIRST AMERICAN FINANCIAL
      CORPORATION, et al.,
12
                           Defendants.
13

14          This matter comes before the Court on defendants’ “Motion to Transfer Venue or Stay

15   Pursuant to First-to-File Rule or, in the Alternative, Pursuant to 28 U.S.C. § 1404(a).” Dkt. # 8.

16   Having reviewed the memoranda, declarations, and exhibits submitted by the parties,1 the Court
17   finds as follows:
18
            This case involves defendants’ alleged failure to secure data, resulting in the disclosure of
19
     the confidential information of millions of defendants’ customers. Plaintiffs allege that, despite
20
     receiving warnings that their customers’ data was exposed and accessible, defendants did
21

22   nothing to protect the data until May 24, 2019, when a cybersecurity researcher and journalist

23   announced the defect on his blog. At least twenty-one class actions, many of which are brought
24   on behalf of a nationwide class, have been filed relating to the alleged disclosures of confidential
25
            1
26         This matter can be decided on the papers submitted. Defendants’ request for oral argument is
     DENIED.
27

28   ORDER TRANSFERRING CASE - 1
 1   information. The first-filed action was filed in the Central District of California and assigned to
 2   the Honorable Dale S. Fischer for handling: most of the other cases have already been
 3
     transferred to Judge Fischer as related (intradistrict) or under the first-to-file rule (interdistrict).
 4
     The Judicial Panel on Multidistrict Litigation (“JPMDL”) recently declined to centralize
 5

 6   proceedings under 28 U.S.C. § 1407, noting that where there are a small number of cases and

 7   most are already pending in a single district, outright transfers under the first-to-file rule or 28
 8   U.S.C. § 1404 are preferable to limited pretrial transfers.
 9
            Defendants argue that this case should be transferred to the Central District of California
10
     under the first-to-file rule, which allows a district court to transfer, stay, or dismiss an action
11
     when a complaint involving the same parties and issues has already been filed in another district.
12

13   Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991). The rule “is intended to

14   serve the purpose of promoting efficiency well and should not be disregarded lightly.” Kohn
15   Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1239 (9th Cir. 2015) (internal
16
     quotation marks and brackets omitted). A court considers three factors in deciding whether to
17
     apply the first-to-file rule: the chronology of the two actions, the similarity of the parties, and the
18
     similarity of the issues. Alltrade, 946 F.2d at 625. The Court finds that the first-to-file rule
19

20   applies.

21          Plaintiffs argue, however, that a transfer to the Central District of California is
22   inappropriate because, if a nationwide class is not certified or if Washington insurance law
23
     provides protections that are unavailable to the residents of other states, transfer may ultimately
24
     force Washington residents to litigate claims brought under Washington law in a California
25

26

27

28   ORDER TRANSFERRING CASE - 2
 1   court.2 Plaintiffs offer no reason to believe that the Central District is incapable of resolving the
 2   class certification issues (including certifying statewide subclasses if appropriate) or of resolving
 3
     issues of Washington law. In its current posture, this case involves a nationwide class that
 4
     directly competes with the classes asserted in the cases pending in the Central District of
 5

 6   California. While “district court judges can, in the exercise of their discretion, dispense with the

 7   first-filed principle for reasons of equity,” the circumstances justifying deviation from the
 8   first-to-file rule include bad faith, anticipatory suit, or forum shopping. Alltrade, 946 F.2d at 628.
 9
     Plaintiffs do not argue that defendants filed prior lawsuits or acted in bad faith: rather, they
10
     hypothesize that their own claims on behalf of a nationwide class will be rejected and the
11
     resulting litigation will be more complicated than if this action were tried alone. The Court finds,
12

13   however, that judicial efficiency, case management considerations, and avoiding the risk of

14   inconsistent verdicts all support transfer so that a single district can determine how best to
15   resolve the competing and overlapping claims asserted in these cases. Deviation from the first-
16
     to-file rule is not appropriate.
17
            The parties dispute whether this case should be heard in the Western or Southern Division
18
     of the Central District of California. The Central District manages its own division management
19

20   and case assignment, however, and the Court declines to interfere in these matters.

21

22   //
23

24          2
              Plaintiffs also argued that defendants’ motion to transfer was premature because the JPMDL
     had not yet decided whether to centralize pretrial proceedings under 28 U.S.C. § 1407. The JPMDL has
25
     now denied the motion to transfer. In this context, plaintiffs represent that they would be willing to
26   coordinate discovery efforts with the majority of cases pending in the Central District of California and
     would agree to a stay of this proceeding pending the outcome of the first-filed case.
27

28   ORDER TRANSFERRING CASE - 3
 1          For all of the foregoing reasons, defendants’ motion to transfer is GRANTED. The Clerk
 2   of Court is directed to transfer this case to the Central District of California where the first action
 3
     was filed.
 4

 5          Dated this 3rd day of October, 2019.
 6
                                                 A
 7                                               Robert S. Lasnik
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER TRANSFERRING CASE - 4
